       Case 7:19-cv-00250 Document 23 Filed on 06/26/20 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-250
                                       §
 72.260 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN HIDALGO COUNTY, §
 STATE OF TEXAS; AND FRIENDS OF        §
 WILDLIFE CORRIDOR, A TEXAS            §
 NONPROFIT CORPORATION,                §
                                       §
                    Defendants.        §
______________________________________________________________________________

                            JOINT STATUS UPDATE
______________________________________________________________________________

        The parties file this Joint Status Report, in response to the District Court’s June 16, 2020

Order 1, and inform the Court as follows:

     1. On December 30, 2019, this Court issued an Order wherein it ordered the parties to submit

their individual briefings on the issue of just compensation by January 28, 2020. 2

     2. In compliance with said Order, the United States filed its brief on just compensation on

January 28, 2020 3 asserting that $100 was adequate compensation and represents a nominal value

for the temporary easement acquired.

     3. As per Court Order of October 15, 2019 4 and in preparation for the February 25, 2020

status conference the parties filed a Joint Status Report on January 31, 2020 5. In the Joint Status



1
  Dkt. No. 21
2
  Dkt. No. 17
3
  Dkt. No. 19
4
  Dkt. No. 15
5
  Dkt. No. 20
                                                Page 1 of 5
                                            Joint Status Report
      Case 7:19-cv-00250 Document 23 Filed on 06/26/20 in TXSD Page 2 of 5



Report the United States informed the Court that it had filed its brief on just compensation on

January 28, 2020.

   4. The status conference was held on February 25, 2020. During the status conference the

United States informed the Court that it had already filed its brief on the issue of just compensation.

Defendant, Friends of Wildlife Corridor, had not yet filed their brief. Accordingly and during the

hearing, the Court ordered only the Defendant to file their brief on the issue of just compensation

within 7 days, i.e., by March 3, 2020.

   5. At the conclusion of the February 25th status conference the United States believed it had

fulfilled all its obligations in regards to the just compensation briefing due to the fact that the

United States had already filed its brief on just compensation and, during the conference, the

United States was not ordered to file a second brief on the issue during the hearing.

   6. However, in this Court’s Order of June 16, 2020, the Court orders both parties to show

cause for their failure to file the just compensation briefing. Counsel for the United States is

confused because the discussion during the February 25th status concerned whether Defendant

would file a brief on just compensation, as the United States had complied with its filing

requirement per the Court’s Order of December 30, 2019.

   7. After reviewing this Court’s Order of June 16th, the United States reviewed the Minute

Entry for the February 25th status conference. Upon re-reviewing the Minute Entry the United

States realizes that the Minute Entry states that both parties are ordered to file a brief. But, as

stated above, counsel for the United States understood, based on the Court’s instruction during the

February 25, 2020 hearing that it was not required to file a second brief on the issue of just

compensation. The United States acknowledges that it should have sought clarification of the

Minute Entry from the Court and counsel for the United States regrets the misunderstanding.

                                               Page 2 of 5
                                           Joint Status Report
         Case 7:19-cv-00250 Document 23 Filed on 06/26/20 in TXSD Page 3 of 5



    8. Defendant did not believe that filing a brief on just compensation was required if it did not

wish to contest the United States’ position on just compensation. During the February 25, 2020

status conference, Defendant believes it advised the Court that it lacked evidence to rebut the

United States’ claims on just compensation. Thus, Defendant understood that the Court, through

the Minute Entry, was providing the Defendant additional time to hire an expert and file a response.

Defendant, however, concluded that it did not wish to contest the United States’ brief on just

compensation for the reasons below.

    9.     Defendant advises the Court that the property at issue in this case is in the process of

being sold to the United States Fish and Wildlife Service (USFWS). The sale is not yet finalized.

But the Defendant and USFWS have reach an agreement on the sales price and terms. Defendant

decided that it did not wish to invest additional resources in this matter in light of the pending

sale. 6 The parties should have advised the Court earlier that there was no dispute on the issue of

just compensation. However, finalizing the agreement and pleadings were delayed, in part, due to

COVID-19 related restrictions.

    10. On June 17, 2020, the parties filed a Joint Motion for Order Establishing Distribution of

Funds on Deposit in the Registry of the Court, and Closing Case. 7

    11. As stated in the Joint Motion for Order, the parties agreed the deposited amount of $100 as

estimated just compensation was adequate just compensation for the 12 month temporary easement

on Tract RGV-MCS-1215.




6
  The pending sale does not moot this case. Defendant is still entitled to compensation for the temporary easement
acquired.
7
  Dkt. No. 22
                                                    Page 3 of 5
                                                Joint Status Report
       Case 7:19-cv-00250 Document 23 Filed on 06/26/20 in TXSD Page 4 of 5



   12. In light of the parties’ agreement, the parties now seek Court guidance as to the issue of

Defendant being required to file a brief on just compensation and the United States being required

to file a second brief on just compensation.

   13. Should the Court deem this Joint Status Report an adequate explanation regarding the

required briefing on just compensation, the parties believe the Joint Motion for Order Establishing

Distribution of Funds on Deposit in the Registry of the Court, and Closing Case will resolve all

remaining disputes in this matter.




                                                      Respectfully submitted,


 THE MOORE LAW FIRM                                   RYAN K. PATRICK
 4900 North 10th Street, Suite F-3                    United States Attorney
 McAllen, Texas 78504                                 Southern District of Texas
 Telephone: (956) 631-0745
 Telecopier: (888) 266-0971                           s/ Hilda M. Garcia Concepcion
 Email:lit-docket@moore-firm.com;                     HILDA M. GARCIA CONCEPCION
 paul@gaytanlaw.com                                   Assistant United States Attorney
                                                      Southern District of Texas
 By:     s/ Paul Gaytan (with permission)             Texas No. 3399716
         Paul Gaytan                                  1701 W. Bus. Highway 83, Suite 600
         State Bar No. 24007233                       McAllen, TX 78501
         Southern District Bar No. 23940              Telephone: (956) 618-8004
         Attorney for Defendant                       Facsimile: (956) 618-8016
                                                      E-mail: Hilda.Garcia.Concepcion@usdoj.gov

                                                      JIMMY A. RODRIGUEZ
                                                      Assistant United States Attorney
                                                      Southern District of Texas No.24037378
                                                      Federal ID No. 572175
                                                      1000 Lousiana, Suite 2300
                                                      Houston, TX 77002
                                                      Telephone: (713) 567-9532
                                                      Facsimile: (713) 718-3303
                                                      E-mail: jimmy.rodriguez2@usdoj.gov

                                             Page 4 of 5
                                         Joint Status Report
     Case 7:19-cv-00250 Document 23 Filed on 06/26/20 in TXSD Page 5 of 5



                                  CERTIFICATE OF SERVICE

          I certify that on June 26, 2020, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record.


                                               By:     s/ Hilda M. Garcia Concepcion________
                                                       HILDA M. GARCIA CONCEPCION
                                                       Assistant United States Attorney




                                              Page 5 of 5
                                          Joint Status Report
